Citation Nr: 1023491	
Decision Date: 06/23/10    Archive Date: 07/01/10

DOCKET NO.  06-01 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio



THE ISSUE

Entitlement to service connection for claimed peripheral 
neuropathy of the lower extremities, to include as due to 
herbicide exposure.  



REPRESENTATION

Veteran represented by:	AMVETS



ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1971 to 
November 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 RO rating decision.  

The Board remanded the case in September 2008 to the RO (via 
the Appeals Management Center (AMC), in Washington, D.C.) for 
additional development of the record.  

The purpose of the remand was to schedule the Veteran for a 
VA examination.  All of the actions previously sought by the 
Board through its prior development request appear to have 
been substantially completed as directed, and it is of note 
that the Veteran does not contend otherwise.  See Stegall v. 
West, 11 Vet. App. 268, 270-71 (1998); D'Aries v. Peake, 22 
Vet. App. 97, 104-05 (2008); Dyment v. West, 13 Vet. App. 141 
(1999).  

VA's duty to assist is met; thus, it is not prejudicial for 
the Board to proceed with appellate review.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  


FINDINGS OF FACT

1.   All relevant evidence necessary for the equitable 
disposition of the issue addressed in this decision was 
obtained.  

2.  The Veteran did not manifest complaints or findings of 
peripheral neuropathy of the lower extremities in service or 
for many years thereafter.  

3.  The currently demonstrated peripheral neuropathy of the 
lower extremities is not shown to be due to herbicide 
exposure, diabetes mellitus or other event or incident of the 
Veteran's period of active service that included duty in the 
Republic of Vietnam.  


CONCLUSION OF LAW

The Veteran's disability manifested by peripheral neuropathy 
of the lower extremities is not due to disease or injury that 
was incurred in or aggravated by active service, nor may it 
be presumed to have been incurred therein; nor is it due to 
presumed Agent Orange exposure.  38 U.S.C.A. §§ 1101, 1110, 
1116, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (2000)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2009).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The Board notes that 38 C.F.R. 3.159 was recently amended to 
eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  38 C.F.R. § 3.159 (2009).  

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  

Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In this case, in letters dated in May 2004, March 2006 and 
November 2008, the RO provided notice to the Veteran 
regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the Veteran and the types of 
evidence that will be obtained by VA. 

Additionally, the March 2006 and November 2008 notice letters 
informed the Veteran as to disability ratings and effective 
dates. As noted above, the claim was last adjudicated via an 
SSOC in March 2010.  

The Board acknowledges that there was a deficiency with the 
March 2006 and November 2008 notice letters with respect to 
the timing requirements under Dingess because they were 
provided after the initial rating action.  Mayfield v. 
Nicholson.  

The timing deficiency was remedied by the fact that the 
Veteran's claims were readjudicated by the RO in the March 
2010 SSOC after proper VCAA notice was provided and after the 
Veteran had an opportunity to respond.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).  The Board concludes that 
the duty to notify has been met.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, VA treatment records, 
and a VA examination report.  Also of record and considered 
in connection with the appeal are various written statements 
submitted by the Veteran and his representative.  

As discussed, the Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  

The Veteran was an active participant in the claims process, 
identifying pertinent medical evidence and submitting 
evidence.  

Thus, he has been provided with a meaningful opportunity to 
participate in the claims process and has done so. Any error 
in the sequence of events or content of the notice is not 
shown to have any effect on the case or to cause injury to 
the Veteran.  

Therefore, any such defect is harmless and does not prohibit 
consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  


Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2009).  

To establish a service connection for an injury, a veteran is 
required to show (1) medical evidence of a current 
disability, (2) medical or lay evidence of in-service 
incurrence or aggravation of an injury, and (3) medical 
evidence of a nexus between the claimed in-service injury and 
the present disability.  Dalton v. Nicholson, 21 Vet. App. 
23, 36 (2007).  

In cases where the veteran cannot establish some of these 
elements, a veteran can instead establish continuity of 
symptomatology.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 
Vet. App. 303, 307 (2007).  

To establish continuity of symptomatology, the a veteran is 
required to show "(1) that a condition was 'noted' during 
service, (2) evidence of postservice continuity of the same 
symptomatology, and (3) medical or lay evidence of a nexus 
between the present disability and the postservice 
symptomatology."  Barr, 21 Vet. App. at 307.  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  

The record demonstrates that the Veteran served in the 
Republic of Vietnam during service.  Specifically, he had in-
country service from July 14, 1971 to February 15, 1972.  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
during the period beginning on January 9, 1962 and ending on 
May 7, 1975, shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. 
§ 1116(f) (West 2002); 38 C.F.R. § 3.307 (2009).  

Particular diseases are deemed associated with herbicide 
exposure, such as acute and subacute peripheral neuropathy, 
under VA law, and shall be service-connected if a veteran was 
exposed to a herbicide agent during active military, naval, 
or air service, if the requirements of 38 U.S.C.A. § 1116 
(West 2002); 38 C.F.R. § 3.307(a)(6)(iii) are met, and they 
become manifest to a degree of 10 percent or more, even 
though there is no record of such disease during service.  38 
C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).  

The term acute and subacute peripheral neuropathy means 
transient peripheral neuropathy that appears within weeks or 
months of exposure to an herbicide agent and resolves within 
two years of the date of onset.  38 C.F.R. § 3.309(e).  

VA's Secretary has determined that a presumption of service 
connection based on exposure to herbicides to include Agent 
Orange used in the Republic of Vietnam during the Vietnam era 
is not warranted for any condition for which the Secretary 
has not specifically determined a presumption of service 
connection is warranted.  See Notice, 72 Fed. Reg. 32,395 
(2007).  

Even if a veteran is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727-29 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.  


Analysis

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  

Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

The Veteran here asserts that he developed peripheral 
neuropathy in his lower extremities as the result of being 
exposed to herbicides during service in the Republic of 
Vietnam.  Specifically, he asserts that he served as a heavy 
equipment operator while operating in Agent Orange defoliated 
areas.  

As noted, the record demonstrates that the Veteran served in 
Vietnam during his active duty service, and hence may qualify 
for the presumption delineated in 38 U.S.C.A. § 1116(a)(2) 
and 38 C.F.R. §§ 3.307 and 3.309(e), which indicates that 
certain diseases may be presumed to have resulted from 
exposure to certain herbicide agents such as Agent Orange.  

In particular, the Secretary of Veterans Affairs has 
determined that there is a presumptive positive association 
between exposure to herbicides and acute and subacute 
peripheral neuropathy, as provided for in 38 C.F.R. § 
3.309(e).

However, as noted, the term acute and subacute peripheral 
neuropathy means transient peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.  38 C.F.R. 
§ 3.309(e).  

Significantly, the medical evidence establishes a diagnosis 
for peripheral neuropathy many years after the Veteran's 
presumed exposure.  Further, as the evidence shows, the 
Veteran's peripheral neuropathy has been characterized as 
diabetic neuropathy and not transient peripheral neuropathy.  

As noted, a presumption of service connection based on 
exposure to herbicides to include Agent Orange used in 
Vietnam during the Vietnam era is not warranted for any 
condition for which the Secretary has not specifically 
determined a presumption of service connection is warranted.  
See Notice, 72 Fed. Reg. 32,395 (2007).  

As such, the Board finds that the Veteran cannot avail 
himself of the presumptive provisions of 38 C.F.R. §§ 3.307 
and 3.309 in order to establish service connection for 
peripheral neuropathy of the lower extremities.     

Further, the Board finds that there is no other basis on 
which to grant service connection for peripheral neuropathy 
of the lower extremities.  

The VA treatment records, dated from August 2003 to December 
2005, show diagnosis of, and ongoing treatment for, 
peripheral neuropathy and Agent Orange disease.  
Significantly, in July and August 2003, a VA physician 
conducting an Agent Orange examination of the Veteran, 
diagnosed him with peripheral neuropathy, and opined that it 
was probably related to Agent Orange exposure.  

A January 2004 VA treatment record reflects a diagnosis of 
"maybe" peripheral neuropathy, undetermined etiology, 
possible Agent Orange.  

Further, January 2005 and December 2005 VA treatment reports 
by the same physician show a history of 8 months of service 
in Vietnam as a heavy equipment operator in Agent Orange 
defoliated areas.  

In the December 2005 report, the VA physician specifically 
opined that the Veteran's peripheral neuropathy is part of 
Agent Orange disease due to environmental contaminant 
exposure.  

More recently, the Veteran's treating VA physician provided 
an opinion letter in October 2007 to clarify the opinion 
proffered in the December 2005 report.  The physician noted a 
lecture by a professor of Neurology at the University of 
Utah, who spoke on symptomatic diabetic neuropathy.  

The professor indicated that traditional view has held that 
neuropathy only developed following many years of sustained 
hyperglycemia; however, it had long been recognized that up 
to 20% of diabetic patients have neuropathy at the time of 
presentation, and that there was evidence that peripheral 
nerve injury could occur early in diabetes as a presenting 
symptoms, and even during a prediabetic state.  

Further, nerve conduction studies demonstrated neuropathy in 
10% to 18% of patients at the time of their diabetes 
diagnosis.  Most systemic and toxic causes for neuropathy may 
be excluded by a careful history and physical examination.  

The physician went on to note that acute neuropathy seldom 
ever totally resolves but continues, and that particular 
toxic or environmental neuropathies may stabilize, but if the 
patient then survives despite his neuropathy, those 
conditions then become chronic.  

The physician indicated that aging contributes to peripheral 
neuropathy in every person, and if there is an underlying 
neuropathy, then those underlying neuropathy only further 
progresses and deteriorates with time.  The physician noted 
that, in the Veteran's case, alcohol is a further toxin that 
has contributed to many of his maladies, as well as to his 
peripheral neuropathy.  

In conjunction with the current appeal, the Veteran underwent 
a VA examination in November 2009.  Here, the Veteran denied 
a history of hospitalization or surgery, pancreatic trauma, 
pancreatic neoplasm, episodes of hypoglycemia reaction or 
ketoacidosis, symptoms of peripheral vascular disease of the 
lower extremities, cardiac disease, visual disorders, 
neurovascular disease, diabetic neuropathy, skin disorders, 
gastrointestinal disorders and genitourinary disorders.  

The Veteran complained of having symptoms of peripheral 
neuropathy, to include paresthesias, and loss of sensation in 
his right hand, legs, and feet.  

On examination, the examiner observed no skin abnormalities, 
a normal neurological examination with normal coordination, 
orientation, memory, speech, and a negative Romberg's sign, 
no motor loss on the left or right side, and normal cranial 
nerve on the left and right side.  Notably, the Veteran did 
have sensory loss on the left and right side described as 
diabetes and peripheral nerves, and bilateral hands and feet 
showing decreased sensory loss.  

The examiner noted that the Veteran did not have diabetes or 
peripheral edema, and that no diabetes mellitus was seen on 
any other examination.  

The Veteran was diagnosed with radiculopathy associated with 
peripheral neuropathy, with nerve dysfunction and neuritis, 
but without paralysis or neuralgia.  

The VA examiner concluded that the Veteran's peripheral 
neuropathy was not related to any diabetes, as the Veteran 
denies ever having been diagnosed with diabetes mellitus, and 
there is no evidence to support a finding of diabetes 
mellitus.  

The Board is obligated under 38 U.S.C.A. § 7104(d) (West 
2002) to analyze the credibility and probative value of all 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for its 
rejection of any material evidence favorable to the Veteran.  
See Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 
Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 
(1994).  

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  However, the Court has held that the Board may not 
reject medical opinions based on its own medical judgment.  
See Obert v. Brown, 5 Vet. App. 30 (1993).  

Moreover, the probative value of medical opinion evidence is 
based on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion that the physician reaches. 
. . . As is true with any piece of evidence, the credibility 
and weight to be attached to these opinions [are] within the 
province of the adjudicator . . . Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993).  

Finally, the Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 
Vet. App. 362, 367 (2001).  

In consideration of the entire record, the Board finds that 
no objective evidence has been proffered to show that the 
etiology of the Veteran's current peripheral neuropathy is 
due to Agent Orange exposure in service.  

Further, the November 2009 VA examination report has ruled 
out the possibility that the Veteran's peripheral neuropathy 
is due to type II diabetes mellitus, as the Veteran does not 
have a current diagnosis for type II diabetes mellitus.  

Although the December 2005 VA physician opined that the 
Veteran's peripheral neuropathy was related to Agent Orange 
exposure in service, the October 2007 opinion letter 
indicated that the Veteran's peripheral neuropathy could also 
come from age and from alcohol consumption.  

Finally, there is no additional evidence in support of the 
Veteran's claim other than his own statements.  Lay 
assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 
3d 1331, 1336 (Fed. Cir. 2006).  

The Veteran in this case is not shown to be competent to 
provide an opinion linking his diagnosed peripheral 
neuropathy to an incident of service or to Agent Orange 
exposure in service.  

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim, 
and the benefit-of-the-doubt rule is not for application.  
See Gilbert, 1 Vet. App. at 55.  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.  


ORDER

Service connection for peripheral neuropathy of the lower 
extremities, to include as due to herbicide exposure is 
denied.  


____________________________________________
STEPHAN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


